Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Kowalski et al. (U.S. PGPUB 20210390761) is made of record as describing related methods of receiving training data comprising images of an object and associated camera poses from which the images are captured; and training, based on the training data, a machine-learning model to take as input a given viewpoint and synthesize an image of a virtual representation of the object as viewed from the given viewpoint. Russell et al. (U.S. PGPUB 20200175759) is made of record as describing a related method of querying the trained machine-learning model with a predetermined plurality of viewpoints surrounding the virtual representation of the object. However, none of the cited art teaches or suggests generating a view-dependent image based on three or more predetermined viewpoints surrounding the desired viewpoint, i.e., generating, for each of the predetermined plurality of viewpoints surrounding the virtual representation of the object, a view-dependent image of the object as viewed from that viewpoint using the trained machine-learning model;
receiving, from a client device, a desired viewpoint from which to view the virtual representation of the object;
selecting three or more of the predetermined plurality of viewpoints based on that are surrounding the desired viewpoint; and
sending, to the client device, the view-dependent images associated with the selected three or more viewpoints for rendering an output image of the virtual representation of the object viewed from the desired viewpoint.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW GUS YANG whose telephone number is (571)272-5514. The examiner can normally be reached M-F 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW G YANG/Primary Examiner, Art Unit 2619                                                                                                                                                                                                        
8/22/22